Citation Nr: 1725902	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-08 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for colon cancer.

2. Entitlement to service connection for myasthenia gravis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from October 1964 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 ration decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In November 2012, the Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing.  The transcript has been made of record.

The issue of entitlement to service connection for myasthenia gravis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not serve in Vietnam, it is not as likely as not that he was exposed to an herbicide agent, and no other event, injury or disease in service has been established that might relate to his colon cancer.


CONCLUSION OF LAW

The criteria for entitlement to service connection for colon cancer have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I. Duty to Assist

The Veteran's representative argued that VA failed in its duty to assist by failing "to provide adequate medical opinions that could be justifiably relied upon by the rating authority in order to evaluate the veteran's disabilities, even on a direct basis."  In disability compensation claims VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

As will be discussed below in the service connection section, the evidence does not establish that "an event, injury, or disease occurred in service." Accordingly an examination was not required and VA did not fail to fulfill its duty to assist.

Beyond this issue, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

"It is the veteran's 'general evidentiary burden' to establish all elements of his claim."  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  VA "is required to reject a disability claim if the claimant fails to put forth sufficient evidence showing that he suffered an injury or incurred a disease during service."  Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009).

A Veteran that had active service in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Certain disorders, if manifest to a degree of 10 percent or more, may be presumed to be service connected.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Colon cancer is not among the certain disorders presumed to be service connected.

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), a claimant is not precluded from establishing service connection with proof of actual causation, that is proof of exposure to herbicide agents that actually causes a disability.  See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  "But in demonstrating actual exposure [to herbicide agents], as with other factual predicates to establishing service connection, the burden of producing evidence is on the veteran."  Edmondson v. Shulkin, No. 2016-1591, --- F.3d ---, 2017 U.S. App. LEXIS 11047, at *6 (Fed. Cir. June 22, 2017).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran's service records have been found by the RO to be unavailable.  The Veteran was notified of their unavailability.  The Veteran's DD-214 includes one year and five days of foreign service, although it does not list a location for that service.  The Veteran was awarded the National Defense Service Medal, the Vietnam Service Medal (an award available for service in Thailand, Laos, or Cambodia in addition to Vietnam), the Republic of Vietnam Campaign Medal (which also may be awarded for service outside of Vietnam), and the Air Force Good Conduct Medal.  The Veteran's specialty was photo system repairman.

In a September 2010 phone call with the RO, the Veteran stated that he served in Udorn, Thailand and not Vietnam.  He was still within the theatre of operations.  The Veteran also reported that he got very sick there and was told it was food poisoning.

The Veteran wrote in November 2012 that he worked in aircraft repair on a base in Udorn, Thailand.  According to the Veteran, his workshop was on the far side of the base from the mess hall and barracks.  The Veteran was typically required to take a bus along the perimeter road of the base, although he stated that he walked a few times until he was told to stop.  The Veteran also stated that a helicopter exploded approximately 150 yards in front of him, and he thought that helicopter had barrels of Agent Orange in it.  The Veteran also reported that he had food poisoning from the chow hall.

The Veteran testified before the Board in November 2012.  He testified that he was in Udorn, Thailand and not in Vietnam.  He also restated what he had previously submitted in the November 2012 letter, adding in that his barracks were within 200 yards of the perimeter.  

The weight of the evidence, including the Veteran's statements, his specialty and his service medals, favor a finding that the Veteran served at an Air Force base in Thailand.  The weight of the same evidence is against a finding that the Veteran served in Vietnam.  The Veteran does not argue the contrary.  As the Veteran did not serve in Vietnam, he is not presumed to have been exposed to Agent Orange herbicide agents.

Although exposure to Agent Orange can be established by a fact found analysis, exposure has not been established.  The only evidence offered by the Veteran are his statements that he rode a bus or sometimes walked a perimeter road and that a helicopter exploded approximately 150 yards from his position. 

VA Compensation and Pension Service (C&P) has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) provides that herbicide exposure may be conceded on a direct/facts-found basis if the Veteran served with the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence. 

VBA Fast Letter 09-20 provides updated information concerning herbicide use in Thailand during the Vietnam era.  Previous development procedures that VBA was using for purposes of developing information concerning possible Agent Orange exposure in Thailand was replaced by a memorandum for the record that was jointly prepared by the Compensation and Pension Service and the Department of Defense.  

The memorandum reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base.  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  See VBA Fast Letter 09-20.  The memorandum reflects that some Operation RANCH HAND aircrafts flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966. Id.   This memorandum also notes that, while the Project CHECO Southeast Asia Report: Base Defense in Thailand did not report the use of tactical herbicides on allied bases in Thailand, it did indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, if a Veteran's military occupational specialty (MOS) or unit was one which regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.

In short, service in Thailand does not create a presumption herbicide agent exposure; instead, there must be some evidence to demonstrate exposure.  The Veteran's occupational specialty was not one that typically involved perimeter duty.  Nor did the Veteran testify that he normally spent extended time periods at the base perimeter.  The Veteran did sometimes choose to walk by the perimeter, but he was instructed to stop walking and take the bus.  The Veteran complied.  The evidence on hand is limited, but the weight of the available evidence is against a finding that the Veteran was exposed to Agent Orange from the perimeter of the base.

As to the helicopter explosion, the Veteran did not testify to facts necessary to establish that the helicopter had Agent Orange on it.  Moreover, the Veteran did not testify that the helicopter explosion resulted in him being covered by or exposed to any substance that the helicopter did carry.  Nor did he testify that he sought treatment for anything from the helicopter accident.  Again, the evidence is limited, but it was not at least as likely as not that the helicopter crash exposed the Veteran to Agent Orange.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  

Although the lack of service treatment records is regrettable, it is ultimately the Veteran's burden to provide evidence of an in-service injury or disease.  There is no lay or medical evidence that colon cancer was diagnosed in service or within a year of discharge.  The cancer was diagnosed several decades after service.  There is likewise no allegation of chronic gastrointestinal symptoms since service.  Indeed, aside from his contention with respect to exposure to herbicide agents,  the Veteran has not alleged another injury or disease in service, and the record does not contain more relating to the claimed disability.  As there is none, and as the Veteran cannot be said to have been exposed to Agent Orange, service connection must be denied.


ORDER

Entitlement to service connection for colon cancer is denied.


REMAND

The Veteran has been diagnosed with myasthenia gravis.  This condition is a qualifying chronic condition under 38 C.F.R. § 3.309.  As such, if it manifested to 10 percent within one year of service, it can be presumptively service connected.  The Veteran testified that he had leg weakness and difficulty speaking shortly after returning from service.  The Veteran believed these symptoms to be attributable to his myasthenia gravis, but such a diagnosis is outside the realm of lay observations.  Accordingly, the case must be remanded to obtain an opinion on whether the Veteran had myasthenia gravis to a compensable degree within one year of service.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran provide a release for records from 1969 to the present from Emmanuel Medical Center.  If the Veteran provides the release, request any records not already obtained from Emmanuel Medical Center about the Veteran.

2. After completion of the above, schedule the Veteran for an examination by a qualified medical professional.  A copy of the Veteran's claims folder should be forwarded to the examiner.  After reviewing the record and performing any appropriate tests, the examiner should opine on:

(a) Has the Veteran had continuous symptoms of myasthenia gravis since October 1969 (within one year from service?

(b) Did the Veteran at least as likely as not (a 50 percent or greater probability) develop myasthenia gravis before or during October 1969?

(c) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's myasthenia gravis was incurred in or caused by active service?

A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.

If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why.

3. After completion of the above, readjudicate the Veteran's claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period of time to respond.  Then return the claim to the Board for further adjudication.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


